Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 1 of 21 PageID #: 5302




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------X
  UNITED STATES OF AMERICA
                                                              Ind. No. 16 CR 540
          -against-

  EDWARD MANGANO,
  LINDA MANGANO and                                           REPLY MEMORANDUM OF LAW

                             Defendants.
  --------------------------------------------------------X

                                             Preliminary Statement

          In January of this year, the Second Circuit Court of Appeals issued its Silver II decision, in

  which it “clarified” and provided a “narrowing gloss” on the “as opportunities arise” theory of

  quid-pro-quo liability. United States v. Silver, 948 F.3d 538, 558; 577 (2020). In Silver, as in this

  case, the lower Court and the Government had taken the position that “it is enough that the official

  promised to perform some or any official acts, for the benefit of the payor, as the opportunities

  arose.” Id. at 565.      For the first time ever, the Court of Appeals expressly rejected this broad

  interpretation, holding, instead, that there must be an actual understanding as to the “particular

  matter or question” upon which the bribe recipient will intervene.

          This narrowing gloss had important ramifications in the Silver case, because the

  Government – as in this case – had alleged that Silver intervened on multiple, discreet issues over

  an extended period of time; some, but not all of those interventions had occurred within the statute

  of limitations. To avoid the statute of limitations issue, the Government had claimed that all of

  Silver’s various acts were part of a single, continuing agreement to intervene “as opportunities

  arose.” But the Court of Appeals held – again, for the first time ever – that this analysis was wrong.

  Because liability could not be premised upon an open-ended and “non-specific promise to

                                                          1
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 2 of 21 PageID #: 5303




  undertake any future matter beneficial to the payor,” the Court separately analyzed whether Silver

  had intervened with respect to each distinct “matter or question” within the statute of limitations.

  The Court held that, where the relevant conduct surrounding a “particular matter or question”

  occurred outside of the statute of limitation, then such prosecution was time barred.

         This Court is faced with the exact same scenario. Prior to trial, the Government assured

  this Court that there was no statute of limitations issue, because all of Mangano’s alleged actions

  were undertaken pursuant to “a single as opportunities arose scheme, which ran from January 2010

  though February 2015.” 11/4/17 Govt. Memorandum of Law at Docket Entry 90, p. 42. This

  Court expressly relied upon such theory in order to deny the Defendants’ pretrial motion to dismiss

  the Town of Oyster Bay charges. In the wake of Silver II, it is now clear that the construction

  which the Government pressed upon this Court was wrong.

         In its opposition brief, the Government seeks first to avoid these legal issues altogether,

  arguing that the Defendant’s motion is untimely, and that the Defendant waived his statute of

  limitations argument by not continuing to raise it throughout the trial.        See 5/22/20 Govt.

  Memorandum of Law at pp. 35-37. Alternatively, the Government contends that its theory of

  prosecution comports with the Second Circuit’s holding in Silver II, under either a “retainer

  theory” or the “as opportunities arise theory.” Finally, the Government claims that any charging

  error was harmless under the circumstances.

         We address each of these arguments in turn below.

  I.     The Defendant Could Not Have Filed the Instant Motion Any Sooner

         To start, the Government contends that this Court should simply reject the Defendant’s

  motions as untimely. While the Government acknowledges that the time limits set forth in the


                                                   2
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 3 of 21 PageID #: 5304




  Federal Rule of Criminal Procedure may be extended under Rule 45(b) for good cause or excusable

  neglect, it contends that the Court should not do so in this case.

         The standard for determining the existence of excusable neglect was set out in Pioneer

  Investment Services Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380, 395, 113

  S.Ct. 1489 (1993). See also Stutson v. United States, 516 U.S. 193, 116 S.Ct. 600 (1996) (applying

  same standard in criminal cases). In Pioneer, the Supreme Court rejected the more stringent

  standard that many Circuits had utilized up until that time, which required a party to demonstrate

  that the period of delay was caused by intervening circumstances beyond the party’s control.

  Instead, the Supreme Court adopted a flexible standard which would permit out-of-time filings

  even when such delay was caused “by inadvertence, mistake, or carelessness.” In doing so, it

  articulated a non-exclusive list of factors that a district court should consider when determining

  whether excusable neglect has been established. Those factors include: 1) the reason for the delay,

  including whether it was within the reasonable control of the moving party; 2) the danger of

  prejudice to the non-moving party; 3) the length of the delay and its impact on judicial proceedings;

  and 4) whether the movant acted in good faith. In determining whether a moving party has

  established excusable neglect, the Supreme Court noted that the “determination is at bottom an

  equitable one, taking account of all relevant circumstances surrounding the party’s omission.”

  Pioneer, 507 U.S. at 395.

         Here, the Government argues there is no excusable neglect, because, it claims, Silver II is

  not “new law” but merely a “clarification” of existing law. As such, it suggests that there is no

  reason that the Defendant could not have filed such motions earlier.




                                                    3
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 4 of 21 PageID #: 5305




          This is obviously untrue.       To focus on whether Silver II is “new law” versus a

  “clarification” of existing law is to place semantics above both substance and common sense. The

  undisputable bottom line is this – the Defendant did file timely motions, raising the statute of

  limitations issue. Those motions were successfully opposed by the Government based on a now-

  defunct understanding of the “as opportunities arise” theory of liability. Silver II directly addresses

  the issue that was before the Court, and demonstrates that the Government’s understanding was

  wrong. This was the first time that the Second Circuit has offered such clarification; as such, prior

  to Silver II, there was no legal basis to revisit such issues.

          The central holding of Silver II is that an illegal, quid pro quo arrangement “requires

  identification of a particular question or matter to be influenced. In other words, a public official

  must do more than promise to take some or any official action beneficial to the payor as the

  opportunity to do so arises; she must promise to take official action on a particular question or

  matter as the opportunity to influence that same question or matter arises.” Id. at 552-553

  (emphasis in original). “Thus, for an official to promise to perform an official act— and thereby

  engage in the prohibited quid pro quo—the official must promise to act on an identified question,

  matter, cause, suit proceeding, or controversy at the time of the promise.” Id. at 556, (emphasis

  added), citing McDonnell v. United States, 136 S.Ct. 2355 (2016).

          The Court of Appeals described this holding as providing a “narrowing gloss” on the “as

  opportunities arise” theory of liability. It also noted, however, that such gloss was not inconsistent

  with its prior holdings – specifically, United States v. Ganim, 510 F.3d 134 (2d Cir. 2007), which

  itself required “an anticipated exchange of payment for particular kinds of influence.” Silver II,

  948 F.3d at 558 (emphasis in original). In this regard, the Silver Court characterized its holding


                                                     4
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 5 of 21 PageID #: 5306




  as a “clarification” rather than “a change in the law.” Id. at 557; see also Concurring Opinion at

  578.

         Regardless of such characterization, it is fair to say that prior to Silver II, neither the

  Government nor this Court understood Ganim’s use of the word “particular” as limiting, in any

  meaningful way, the “as opportunities arise” theory of liability. To the contrary, the Government

  has consistently maintained that all of the different bribery objects – TOB, OEM, and Bread and

  Rolls – were part of singular, “as opportunities arose” scheme, running through 2015. Hence, the

  2017 Indictment alleged:

         In or about and between January 2010 and February 2015, the defendants
         EDWARD MANGANO and JOHN VENDITTO, together with others, engaged in
         a scheme to solicit and receive bribes and kickbacks from Co-Conspirator #1 in
         exchange for EDWARD MANGANO and JOHN VENDITTO performing official
         actions, on an as needed basis, as opportunities arose, in connection with Co-
         Conspirators businesses in Nassau County and the TOB, including, but not limited
         to: (a) the TOB's guarantee of certain loans that certain business entities of Co-
         Conspirator #1 received from a bank, the identity of which is known to the Grand
         Jury (the "Bank"), and a private financing company, the identity of which is known
         to the Grand Jury (the "Lender"), in connection with Co-Conspirator’s status as a
         TOB concessionaire (the "TOB Loan Scheme"); and (b) Nassau County's award of
         certain contracts to certain business entities of Co-Conspirator #1 (the "Nassau
         County Contracts Scheme").

         Indictment S-1 at ¶ 9.

         This charging theory, according to the Government, dispatched with any statute of

  limitation objections. Hence, when defense counsel argued, pre-trial, that the TOB events occurred

  outside the statute of limitations, the Government wrote:

         Again, the defendants’ motions to dismiss these counts misconstrue the charged
         scheme. For example, in support of his motion to dismiss, Mangano appears to tie
         a specific alleged bribe with a specific alleged transaction – that is, L. Mangano’s
         first paycheck with the June 2010 concession amendment between the TOB and
         Co-Conspirator #1 – and argues that the bribery was allegedly completed in 2010
         and therefore outside the statute of limitations. However, Mangano’s argument

                                                  5
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 6 of 21 PageID #: 5307




            wholly ignores the fact that the Indictment charges him with a stream of benefits
            theory of bribery and honest services fraud and the government is not obligated to
            prove that each payment was in exchange for a specific official action. . .

            Both Mangano and Venditto are charged with orchestrating a single “as
            opportunities arose” scheme, which ran from approximately January 2010 through
            February 2015.

            11/4/17 Govt. Memorandum of Law at Docket Entry 90, p. 42.

            Indeed, this Court expressly noted that the Government’s “stream of benefits theory”

  played a “prominent role” in its response to the pretrial motions. See 2/9/19 Order at Docket Entry

  137, p. 4. Based upon such theory, the Court reasoned that “convictions for Count 2 and 4 based

  on the 2010 amendment would not be time barred.” Id. at 9. Likewise, with respect to the

  Defendant’s duplicity arguments – which claimed that counts improperly combined distinct

  allegations relating to Nassau County and the TOB – this Court reasoned: “the allegations in the

  Indictment allege a single, overarching stream of benefits based conspiracy that included both

  Venditto and Mangano, and involved them using their respective positions in the TOB and Nassau

  County to help Singh as needed. That is sufficient to defeat defendant’s duplicity challenge.” Id.

  at 12.

            In the wake of Silver II, it is now clear that the law does not recognize this type of

  undefined, open-ended agreement to provide help on an “as needed,” or “as opportunities arise”

  basis. Rather, it requires an agreement that the public official will act with respect to a particular

  matter.

            But that is only part of the holding. As a corollary to its central holding, Silver II also

  provides that the Government may not evade the statute of limitations by charging an otherwise

  time barred quid-pro-quo as part of an ongoing, but otherwise undefined, agreement to provide


                                                     6
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 7 of 21 PageID #: 5308




  help on an as-needed basis. Hence, while the Court of Appeals expressly recognized that Silver’s

  exchange of referrals for grant money could have represented a “particular matter” under the “as

  opportunities arise” theory, such counts were nevertheless reversed because the grants occurred

  outside the statute of limitations. The Silver Court reached this conclusion notwithstanding the

  fact that referral payments to Silver continued well into the limitations period.

          Regardless of whether Silver II contravenes prior Second Circuit authority, it is beyond

  dispute that it is the first case to directly address this interplay between the statute of limitations

  and the “as opportunities arise” theory of liability. Because its analysis directly contravenes the

  logic relied upon by the Government and the Court to date, it provides a compelling basis to revisit

  issues relating to the statute of limitations, sufficiency, and the instructions provided to the jury.

  In short, Silver II represents an entirely new legal basis to challenge the Defendant’s conviction –

  one which literally could not have been brought to this Court’s attention any sooner.

          Under these circumstances, the balancing of the equities clearly support an extension of

  the applicable time limits. In fact, the Government is unable to cite to a single case which would

  suggest otherwise.

          Considering the Pioneer factors, it is abundantly clear – first and foremost – that the reason

  for the delay was not within the reasonable control of the moving party.

          Second, the Government has not articulated any way in which it has been unfairly

  prejudiced by such delay. Having spent years pushing an advantageous, but now-defunct theory

  of criminal liability, the Government should not now be heard to complain that it has to address

  the fallout of Silver II.




                                                    7
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 8 of 21 PageID #: 5309




         Nor can the Defendant be faulted for the length of delay or its impact upon the instant

  proceedings. Indeed, defense counsel brought the instant motion on January 28 th – seven days

  after the issuance Silver II. If anything, it is the Government who has largely dragged its feet on

  this issue. The Court had initially set an opposition due date of February 13 th, but on February 5th,

  the Government wrote to request a 60-day extension and the adjournment of the Defendant’s

  March 19th sentencing date. Thereafter, on April 6th, the Government wrote to request another 45-

  day extension, in order to respond to the Defendant’s 11-page motion. While the Defendant’s

  sentencing has been pushed back – at the Government’s request – in all likelihood, such delay

  would have occurred regardless, due to the COVID-19 pandemic.

         Finally, in light of the above facts, it is clear that defense counsel has acted in good faith

  and with all possible dispatch. In short, all of the Pioneer factors favor the equitable extension of

  the otherwise applicable time limits.

  II.    The Defendant Did Not Waive His Statute of Limitations Arguments

         Alternatively, the Government suggests that the Defendant “waived” “certain aspects” of

  his statute of limitations argument by not arguing such issue to the jury, by not asking for a jury

  instruction, and by failing to raise the issue in his oral application to dismiss. 5/22/20 Government

  Memorandum at p. 36. In support of this contention, the Government cites to United States v.

  Grammatikos, 633 F.2d 1013, 1022 (2d Cir. 1980).

         The Government is wrong. After the Court’s initial pretrial ruling, defense counsel did not

  press the statute of limitations issue in the presence of the jury, because any such argument would

  have been rendered frivolous by the Court’s interpretation of the case law surrounding “as

  opportunities arise” bribery. The Court and the Government contended that the TOB scheme was


                                                    8
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 9 of 21 PageID #: 5310




  within the statute of limitations because it was merely one part of a broader, open-ended bribery

  scheme that continued into 2015.     That legal ruling made it impossible for defense counsel to

  credibly press a statute of limitations argument.

         Grammatikos does not apply to these facts. Rather, when the crux of a statute of limitations

  argument hinges upon an interpretation of the law (as opposed to bare facts), the Court of Appeals

  has held that the issue is properly preserved by a pretrial motion. See United States v. Velbeliunas,

  76 F.3d 1283, 1292 (2d Cir. 1996).

         In Vebeliunas, the defendant had moved, pretrial, to dismiss on statute of limitations

  grounds. The dispute centered on whether the applicable statue of limitations was five or ten years;

  the Court sided with the Government, finding the applicable statute of limitation to be ten years.

  As in this case, the defendant did not request a jury instruction, but did raise the issue in a post-

  trial motion. In response, the Government cited to Grammatikos, arguing that the issue was waived

  by the defendant’s failure to seek a jury charge.        The Second Circuit explained why the

  Government was wrong:

         [W]e do not believe that Vebeliunas waived the limitations defense by failing to
         request a jury instruction on the issue. His limitations argument is premised upon a
         legal position that he had argued unavailingly to the district court in a pretrial
         motion. United States v. Grammatikos, 633 F.2d 1013, 1022 (2d Cir.1980), upon
         which the government relies to argue waiver, is distinguishable because the
         limitations issue in that case was one of fact to be decided by the jury. When, as in
         this case, the limitations argument is purely an issue of law, there would be no point
         in requiring a party to seek a jury instruction in the aftermath of an unsuccessful
         pretrial motion.

         Id. at 1292.

         Thereafter, and based upon this analysis, the Second Circuit went on to consider both the

  legal sufficiency of the evidence and the instructions provided to the jury. Id. at 1292-1293.


                                                      9
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 10 of 21 PageID #: 5311




         Because this case falls under the rule described in Vebeliunas – not Grammatikos – the

  Defendant’s issues are not waived.

  III.   The Government Seeks to Salvage Mangano’s Conviction by Relying Upon a New
         “Retainer Theory” of Liability. Such Theory Does Not Fit the Facts of the Case,
         Was Not Charged in the Indictment, and Was Not Explained to the Jury

         Turning to the substantive issues, the Government initially argues that Silver II addressed

  only the “as opportunities arise” theory of liability which was used to prosecute Sheldon Silver. It

  suggests that other, alternate theories – such as the “retainer theory” – may still be viable, and that

  the fact pattern against Mangano could fall within such theory. As discussed below, there are

  numerous problems with this argument, not the least of which is that Mangano was not charged

  under a “retainer” theory, and the jury was not instructed on such a theory.

         The Government’s argument draws upon footnote 7 of the Silver II decision, which noted:

         The terms “as the opportunities arise,” “stream of benefits,” and “retainer” have
         been used interchangeably by other courts. See, e.g., United States v. Percoco, No.
         16-CR-776 (VEC), 2019 WL 493962, at *6 (S.D.N.Y. Feb. 8, 2019); United States
         v. Mangano, No. 16-CR-540 (JMA), 2018 WL 851860, at *2 (E.D.N.Y. Feb. 9,
         2018). Our holding is limited to the “as the opportunities arise” theory as set forth
         in Ganim—i.e., a promise to “exercise particular kinds of influence ... as specific
         opportunities ar[i]se,” 510 F.3d at 144-45. We express no opinion and need not
         reach the issue of whether the acceptance of a bribe with a promise to perform an
         official act in the future upon designation of the official act by the bribe payor at
         that later date (in essence a retainer) would run afoul of the honest services fraud
         statutes or the Hobbs Act. That case is simply not before us.

         The Government suggests that – to the extent that Mangano was placed on retainer, and

  received continuing payments under such an arrangement, this would solve its statute of limitations

  problem:

         While Singh did not have to make any additional specific requests to Mangano for
         the execution of the concession agreement amendments that indirectly guaranteed
         his loans – for, as discussed above, Mangano pressured TOB officials to take the
         action they did and the TOB officials complied under Mangano’s pressure –

                                                    10
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 11 of 21 PageID #: 5312




         Mangano was nevertheless necessarily “on retainer” in the event that events
         required Singh to have to go back to the well. And as the Silver II Court made
         clear, the fact that Mangano was not required to intervene is of no moment because
         what matters is that Mangano demonstrated a willingness to do so . . .What matters
         is that the official manifested a willingness to take payment for official action or
         inaction . . . Indeed, Singh continued to bribe Mangano in exchange for the promise
         that Mangano would take any future official action Singh requested to benefit
         Singh’s businesses.

         Government Memorandum at p. 41-42.

         To begin, it bears pointing out the obvious. Silver II did not actually endorse the “retainer”

  theory of liability as an alternative means of charging an open-ended agreement. It merely

  observed that such theory was not before the Court. As such – and contrary to the Government’s

  suggestion – the retainer theory has not been endorsed by the Second Circuit, and its validity is

  frankly unknown at this point.

         Second, to the extent that the “retainer theory” is a doctrinally distinct theory of

  prosecution, the Government did not charge such a theory in this case. The Indictment does not

  charge that Mangano was on retainer, nor does it assert that “he accepted a bribe with a promise

  to perform an official act in the future upon designation of the official act by the bribe payor at

  that later date.” Rather, it unequivocally charges him under the same “as opportunities arise”

  theory that was used to charge Sheldon Silver. As the Government’s most recent indictment

  alleged:

         In or about and between January 2010 and February 2015, the defendant EDWARD
         MANGANO, together with others, engaged in a scheme to solicit and receive
         bribes and kickbacks from Singh in exchange for EDWARD MANGANO
         performing official actions, or causing the performance of official actions, on an
         as-needed basis, as opportunities arose, in connection with Singh’s businesses in
         Nassau County and the TOB.

         Indictment S-2, ¶ 7 (emphasis added).


                                                  11
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 12 of 21 PageID #: 5313




            Likewise, the Court instructed the jury: “To prove a quid pro quo, the Government must

  prove that the defendant obtained a thing of value in exchange for the promise or performance of

  official acts as the opportunities arose.” TR 4517 (emphasis added). The Court further instructed

  the jury that: “[i]t is sufficient if the Government proves that the defendant you are considering

  accepted a thing of value in exchange for the promise or performance of official acts by the

  defendant on an as needed basis when the opportunity presented itself.” TR 4518 (emphasis

  added).

            To the extent that the “retainer theory” requires something different – i.e., an agreement to

  perform an official act that is to be named by the payor at a later date – the jury was never instructed

  on such a theory.

            Finally, contrary to the Government’s suggestion, the facts of the case would not have

  supported such a theory, even if the Defendant had been so-charged. According to Silver II, the

  defining characteristic of the retainer theory is that the bribe payor buys the right to name a favor

  of his choosing at a later date. See id., at p. 558 (Lohier, concurring) (describing retainer as “a

  bribe to a pubic official in exchange for a future favor, in the form of an official act . . . that will

  be identified by the payor at a later date.”) (emphasis added). This is what potentially sets the

  retainer theory apart from an open-ended as-opportunities-arise theory. Under the former, the

  bribe payor names the official act to be performed; under the later theory, the bribe recipient

  exercises his discretion in order to act in a manner favorable to the bribe payor “as opportunities

  arise.”

            In its Memorandum, the Government cites to Singh’s testimony that he continued to pay

  Linda Mangano because her husband was “the highest elected official in the County” and “would


                                                     12
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 13 of 21 PageID #: 5314




  be effective and helpful with whatever Singh required.” Government Memorandum at p. 39. The

  Government claims that Singh regarded Mangano as a “good investment” who could help with

  any number of matters, from “the health department, the fire marshals, with town officials, or with

  anything affecting Singh’s business.” Govt. Memorandum at p. 39.

         To begin with, it is unclear how such testimony was fundamentally different than that

  provided by Dr. Taub in the Silver case. Dr. Taub, like Singh, continued to make regular payments

  to Silver even after Silver had intervened in the grant matter.          “As he explained in a

  contemporaneous email, ‘I will keep giving cases to Shelly because I may need him in the future

  – he is the most powerful man in New York State.” See Silver II, 948 F.3d at 561. In essence,

  the Government is seeking to revive its open-ended “as opportunities arise” theory under a

  different name.

         Moreover, the matters which the Government cites – assistance with fire marshals, the

  health department, etcetera – were not even charged as official acts. As the Court well knows,

  there were only three “official acts” charged in the Indictment: TOB, OEM, and Bread Rolls.

         The jury, of course, rejected the Government’s allegations with respect to OEM and Bread

  and Rolls. However, even if it had not done so, such matters would still not have fit within the

  model of a “retainer theory.”

         Again, such theory envisions “a promise to perform an official act in the future upon

  designation of the official act by the bribe payor.” Silver II, 948 F.3d at 579, fn. 7 (emphasis

  added). But according to Singh, it was Mangano who first suggested that he should get both the

  Bread and Rolls Contract and the OEM Food Procurement Contract. See TR 1503. These were

  not matters designated by Singh – rather, accepting the Government’s evidence at face value –


                                                  13
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 14 of 21 PageID #: 5315




  they were opportunities which Mangano, through his own initiative, purportedly sought to steer in

  favor of Singh.    See TR 1502-1503; 1517-1518; Govt. rebuttal summation at TR 4402-4403

  (“Mangano pounced on the opportunity to repay Singh for all those bribes by getting him this

  extremely lucrative contract.”).

         In other cases, when Singh did explicitly ask Mangano for favors, the evidence established

  that Mangano declined to act, much to Singh’s resentment and dismay. See TR 2065 (describing

  how Neeta Basin could not get contract with County, despite’s Singh’s attempted intervention);

  see also TR 2082-2083 (Singh unable to secure requirements contracts for SGT). Hence, the

  Government did not even put forth evidence consistent with a “retainer” theory – rather, from

  beginning to end, its case was a classic “as opportunities arise” prosecution.

         In summary, the Government cannot salvage the conviction of Edward Mangano by relying

  upon a footnote in Silver II. To the extent that the “retainer” theory is even valid (a very open

  question), it would ill-fit the facts alleged in this case. More importantly, such theory was neither

  charged in the Indictment, nor presented to the jury in the Court’s instructions.

  IV.    To the Extent That the Town of Oyster Bay Loan Guaranty Constitutes a “Particular
         Matter” Under Silver II, Such Matter Occurred Outside the Statute of Limitations

         Alternatively, the Government argues that, even under an “as opportunities arise” theory,

  the TOB events – viewed in isolation – occurred within the statute of limitations. This argument

  is based on two assertions.

         First, the Government contends that the statute of limitations is satisfied by evidence of

  continued paychecks to Linda Mangano after Mangano’s involvement with the TOB loan

  guaranty. The Government summarily contends – without citing to a single line of trial testimony

  – that “these biweekly bribe payments to Singh [sic] were regular payments to ensure continued

                                                   14
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 15 of 21 PageID #: 5316




  compliance with the scheme, and not merely incidental to a scheme already completed.” Govt.

  Memorandum at p. 52. There is a simple reason for the glaring lack of citations: there is literally

  nothing in the record to support this contention. To the contrary, as the Government noted in the

  preceding pages of its own memorandum, Singh testified that such continued payments were made

  in hopes of obtaining Mangano’s assistance on any number of other, hypothetical issues which

  might come up. Singh never testified that such continued payments represented “back pay” for

  Mangano’s intervention in the TOB matter, or to obtain his future intervention with respect to that

  same matter. Notably, the Government makes no effort to address that portion of the Silver II

  decision which rejected this very argument. See Silver II, 948 F.3d at 573 (“the fact that W&L

  continued to pay Silver after 2010 for legal fees generated on the pre-2007 referrals does not

  automatically extend the scheme for statute of limitations purposes. Rather, those payments must

  be made ‘in furtherance of’ an ongoing scheme, not merely as the result of a completed one.”).

         Which leaves the Government’s second argument – i.e., that the TOB scheme continued

  after October 2011, because two of the TOB concession amendments – “the November 19, 2011

  and the June 22, 2012 amendments – occurred within the statute of limitation period.” Govt.

  Memorandum at p. 56

         What the Government fails to mention is that the two referenced amendments – GX 542

  and GX 543 – are unrelated to the Madison loans, which occurred as a result of the April 28, 2010

  meeting. During that April 2010 meeting, participants discussed the possibility of two loans – one

  pertaining to Woodlands and one pertaining to TOBAY. At no time did the parties discuss the

  possibilities of multiple additional loans. The amendments authorizing those two Madison loans

  – which followed a template created by Rivkin Radler – were executed on June 9, 2010 and May


                                                  15
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 16 of 21 PageID #: 5317




  11, 2011 – outside of the limitations period. See GX 536 and GX 541. Such amendments were

  authorized by the Town Board, by means of a specific resolution dated June 8, 2010. See GX 535.

  And that is where Mangano’s role ended.

         By way of contrast – the documents cited by the Government – GX 542 and GX 543 –

  relate to the NDH loans, which did not occur until over a year later. The Government introduced

  no evidence that Mangano was even aware of such loans, much less that he exerted official pressure

  to get them approved. There was absolutely no testimony that Mangano was paid for any role in

  obtaining such loans, or that he even discussed them with Singh. To the contrary, Singh himself

  testified that Edward Mangano had no involvement in such loans.

         Q:      About a year after the Madison loan, there would be another amendment to
                 your concession agreement and another loan with the company called NDH,
                 correct?

         A:      Yes.

         Q:      And there’s no Ed Mangano meetings, there’s no involvement with Ed
                 Mangano, correct?

         A:      No.

         TR 2041-2042.

         Instead, the evidence established that GX 542 and GX 543 were drafted by Fred Mei, more

  than 18 months after Mangano’s involvement ended, in exchange for a cash bribe of $25,000 in

  each instance. TR 1542. Such amendments were not reviewed or approved by Rivkin Radler, but

  instead by Harris Beech – Singh’s personal law firm, which falsely purported to represent the

  Town of Oyster Bay. TR 2872.        While the amendments relating to the Madison loans were

  authorized by the Town Board, the NDH loans were not. Indeed, such amendments were never

  even filed in the Town Clerk’s office. TR 2871, 3018. Rather, they were kept hidden in Fred

                                                 16
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 17 of 21 PageID #: 5318




  Mei’s office, and only discovered in 2015. TR 3072. Leonard Genova admitted that the terms of

  such documents were materially different than those authored by Rivkin Radler, and testified as to

  his belief that he must have signed such documents without reading them. TR 3048-49. Multiple

  courts have now found these later-in-time concession amendments to have constituted ultra vires

  acts. See PHL Variable Ins. Co. v. Town of Oyster Bay, No. 16CV4013SJFAKT, 2017 WL

  2371188 (E.D.N.Y. May 30, 2017); PHL Variable Ins. Co. v. Town of Oyster Bay, 929 F.3d 79,

  93 (2d Cir. 2019).

         In short – and as the Government well knows – Edward Mangano had no involvement in

  such loans, received no payments in connection with them, and never discussed them with either

  Singh or TOB personnel. In fact, there is simply no evidence in the record that Mangano was even

  aware of such loans.

  V.     Erroneous Jury Instructions Were Not Harmless

         As Silver II explains, “a public official must do more than promise to take some or any

  official action beneficial to the payor as the opportunity to do so arises; she must promise to take

  official action on a particular question or matter as the opportunity to influence that same question

  or matter arises.” Id. at 552-553. “The relevant point in time in a quid pro quo bribery scheme is

  the moment at which the public official accepts the payment.” Id. at 556. Here, the jury was not

  required to find that Mangano understood – at the time he accepted payment – the particular

  question or matter to be influenced.

         The Government contends first, that the failure to so-instruct the jury was ameliorated by

  the verdict sheet, which required the jury to identify the “particular question or matter” upon which

  Mangano intervened. Alternatively, they contend that any such charging error was harmless,


                                                   17
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 18 of 21 PageID #: 5319




  because they claim that it is clear, beyond a reasonable doubt, that a rational jury would have found

  Mangano guilty absent the error. Govt. Memorandum at pp. 58-59.

         The error here was not harmless. First, as discussed at length above, the open-ended “steam

  of benefits” instruction allowed the Government to evade the otherwise applicable statue of

  limitations, which should have precluded prosecution on the TOB matter altogether.

         Second, the Court’s instruction allowed a jury to convict Mangano based upon the

  performance of any official act which occurred after Linda was hired, regardless of whether such

  act was the subject of an agreed-upon quid pro quo between Mangano and Singh. As the Circuit

  explained:

         An official accepts a bribe, stating to the payor that she will "take official acts as
         the opportunities arise." In other words, the official has promised to take—as the
         opportunities arise—"any decision or action on any question, matter, cause, suit,
         proceeding or controversy [that] may at any time be pending," 18 U.S.C. §
         201(a)(3) (emphasis added), a promise so vague as to be meaningless. The official
         has not agreed to take official action on a properly defined—i.e., focused, concrete
         and specific— question or matter. The official has failed to offer a quo. Absent any
         additional specificity, criminal liability could attach to any later action the official
         takes so long as the official is exercising some ability granted to him or her by law,
         regardless of the fact that the official essentially promised nothing in return for the
         payment. . .

         Silver II, 948 F.3d at 556-558 (emphasis added).

         In this case, the jury was not required to find that Mangano understood – at the time he

  accepted payment – the particular question or matter to be influenced.

         The failure to so-charge the jury is particularly troubling, given one of the primary defense

  themes throughout the trial – i.e., that Singh actually hired Linda Mangano for purposes entirely

  unrelated to the Town of Oyster Bay. Indeed, throughout trial and summation, counsel argued that

  Singh actually hired Linda Mangano with the hope and expectation of obtaining multi-million-


                                                   18
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 19 of 21 PageID #: 5320




  dollar requirement contracts from Nassau County, through his company “SGT.” TR 2002-2003;

  2082; 4166-4169; 4223.

         This, of course, is precisely what Singh told the Government at early proffer sessions. As

  the Court is aware, Singh registered SGT as a County vendor three days before his company issued

  its first paycheck to Linda Mangano. TR 2004. But during Mangano’s tenure, Singh was never

  awarded the County Requirements contract, leading Singh to complain that, “had he hired Rob

  Walker’s wife, he would of likely obtained the contract.” TR 2003.

         Indeed, defense counsel argued throughout the trial that Singh’s did not even need

  Mangano’s assistance in Oyster Bay, given the Town’s long, long history of accommodating

  Singh’s every ask1 – including an earlier amendment to the Woodlands’ concession agreement,

  which similarly provided the Town’s backing of Singh’s private loans. TR 1907-1908; see also

  DX 651. Again, this comports with what Singh himself told the Government at early proffer

  sessions, when he told agents that “if he spoke to JV himself the result would have been the same.”

  3500-HS-28, pp. 2-3; see also TR 2008.



  1
          The trial record details the Town of Oyster Bay’s nearly boundless accommodation of
  Singh over two decades. As conceded by Singh, the Town “never said no to him.” TR 2006;
  2008; 2044. In fact, both Singh and Genova testified that, beginning in 1998, every bid awarded
  to Singh had been rigged by the TOB to ensure that Singh would win. TR 1884; 2011; 2121; 2562;
  2858-60. And, once rigged for Singh, even though many years would remain on each pending
  agreement, at Singh’s request, the TOB repeatedly extended each agreement to eye-popping
  lengths, effectively ceding ownership of the Town facilities to Singh. By 2014, both the
  Woodlands and Tappen agreements were 70-year contracts; TOBAY was 60 years. TR 1900-
  1901; 2917; 3055-3064. Moreover, while both the Woodlands and TOBAY were wildly profitable
  for Singh, the TOB chose to merely collect rents which were well below-market, rather than a
  percent of Singh’s vast revenues, as permitted under the agreements. Similarly, the Town never
  collected the considerable late fees owed by Singh, and allowed him to operate while $100,000’s
  in arrears, without default. TR 1886-1887, 2570.


                                                  19
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 20 of 21 PageID #: 5321




         Defense counsel’s argument – that Mangano was largely incidental to the TOB events –

  also comports with evidence introduced at trial, including the March 26, 2015 recorded

  conversation between Fred Mei and Singh. As the Court will recall, during that recorded

  conversation Singh told Mei: “They think I have a contract because of Ed.” Fred Mei – who was

  working with the Government – responded, perplexed: “A contract with the town?” After pregnant

  pause, Fred Mei – Singh’s inside guy at the town – muttered, “Well, that’s not true. Well, I know

  that's not true.” TR 2134-2138; see also GX 210.

         And finally, it comports with what Singh has been saying since the trial, in sworn

  deposition testimony, where he has testified that alleged bribes to Mr. Mangano related to Nassau

  County, and “had nothing to do with the Town of Oyster Bay.” See Defendant’s Rule 33 Motion,

  based upon newly discovered evidence, at Docket Entry 419.

         Silver II speaks directly to this defense. If Singh conveyed a benefit, with the hope and

  expectation that Mangano would act with respect to a particular question or matter (i.e., SGT), a

  properly charged jury could not have convicted, merely because it found that Mangano later took

  some incidental action with respect to an unrelated matter (i.e., TOB). Indeed, this is precisely the

  type of overreach which Silver II sought to foreclose. As the Silver court warned:

         without a requirement that an official must promise to influence a particular
         question or matter, any official who accepts a thing of value and then later acts to
         the benefit of the donor, in any manner, could be vulnerable to criminal prosecution.

         Silver II, 948 F.3d at 556-558.

         Unfortunately, the jury here was not made aware of such requirement. Under the Court’s

  instruction, the jury was not required to find that a bribe was paid and accepted, pursuant to an

  understanding that Mangano would act with respect to any specific or particular matter. As the


                                                   20
Case 2:16-cr-00540-JMA-SIL Document 427 Filed 06/05/20 Page 21 of 21 PageID #: 5322




  prosecution was able to tell the jury in summation: “It’s sufficient that Ed Mangano accepted

  something of value in exchange for the performance of an official act on an as-needed basis as the

  opportunity arose.” TR 3737.

         Under these circumstances, and given the weakness of the Government’s case in general

  – a case which necessitated two trials, and resulted in multiple counts of acquittal – we respectfully

  submit that this is simply not a situation where the Court can conclude – beyond a reasonable

  doubt – that a rational jury would have found Mangano guilty absent the charging error. United

  States v. Bah, 574 F.3d 106, 114 (2d Cir. 2009).

                                             CONCLUSION

         For the reasons set forth herein and in our original moving papers, the Defendant Edward

  Mangano respectfully moves for reconsideration of his prior motion to dismiss on statute of

  limitation grounds. Alternatively, Defendant moves for a judgment of acquittal, and/or a new trial

  pursuant to FRCP Rule 33.

  Dated: Garden City, New York
         June 5, 2020

                                                        Respectfully submitted,

                                                     By: /s/ Kevin J. Keating
                                                        Kevin J. Keating, Esq.
                                                        Matthew W. Brissenden, Esq.
                                                        Counsel for Edward Mangano
                                                        666 Old Country Road, Suite 901
                                                        Garden City, New York 11530
                                                        (516) 222-1099




                                                   21
